Title: To Thomas Jefferson from James Theker, 6 January 1806
From: Theker, James
To: Jefferson, Thomas


                        
                            To the President of the United
                                    States of Amirica—
                        
                        The Humble Petition of James Theker confined in the Prison of Washington County in the District of
                            Columbia—
                        Humbly Sheweth that your Petitioner was bound in a Recognizance in the sum of fifty dollars for the
                            appearance of a certain Elizabeth McGlaughlin at December term 1804 at the Suit of the United States, which recognizance
                            was respited untill July term 1805, Mrs. McGlaughlin finding herself taken by a wrong name refused to appear and Kept out
                            of the way untill the Court was over, and the recognizance was forfeited at July Term 1805, and a Capias ad satisfaciendum
                            issued thereon returnable to December term 1805, upon which your petitioner was taken and commited to prison and is now
                            confined in Jail thereon,
                        Your petitioner farther states that he has a Wife and four small Children, two of which are twins not yet
                            seven weeks old, the helpless state of his family almost puts it out of his power to obtain a bare maintenance, as he has
                            no dependance but on his labour—
                        Wherefore your petitioner prays that you will be pleased to grant him a pardon remiting him his fine and
                            fees—
                        And as in duty bound will for-ever pray
                        
                            James Theker
                            
                        
                        
                            I certify that the facts stated in the above petition are true, the circumstances mentioned there in
                                having come within my Knowledge—
                        
                        
                            John W Pratt Deputy
                            Marshal
                        
                        
                            We the undersigned Judges of the Circuit Court of the District of Columbia, being satisfied of the
                                distressed circumstances of the petitioner’s family, respectfully recommend a remission of the forfeiture within
                                mentioned and costs.
                        
                        
                            W Kilty
                            
                            W. Cranch.
                            Jany. 6th. 1806.
                        
                        
                            Let a remission issue according to the recommendation of the judges.
                        
                        
                            Th: Jefferson
                            
                            Jan. 7. 1806.
                        
                    